Case 7:20-cv-01081-VB Document 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
NESTOR M. PERALTA, :
Plaintiff,
ORDER
Vv.
20 CV 1081 (VB)
METRO NORTH COMMUTER RAILROAD,
Defendant. :
x

 

As discussed at a conference held today, attended by counsel for both parties, it is
HEREBY ORDERED:
1) The next status conference in this case is scheduled for October 13, 2021, at
2:00 p.m. Counsel shall attend by calling the following number and entering the access code
when requested:
Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567
2) By separate Order, the Court will refer this case to Magistrate Judge McCarthy
for a settlement conference.

Dated: August 25, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 
